Case 21-30085-hdh11 Doc 299 Filed 03/05/21                  Entered 03/05/21 11:22:11           Page 1 of 12



     Patrick J. Neligan, Jr.                              Gregory E. Garman
     State Bar. No. 14866000                              Nevada Bar No. 6654 (admitted pro hac vice)
     Douglas J. Buncher                                   William M. Noall
     State Bar No. 03342700                               Nevada Bar No. 3549 (admitted pro hac vice)
     John D. Gaither                                      Gabrielle A. Hamm
     State Bar No. 24055516                               Texas Bar No. 24041047
     NELIGAN LLP                                          GARMAN TURNER GORDON LLP
     325 North St. Paul, Suite 3600                       7251 Amigo Street, Suite 210
     Dallas, Texas 75201                                  Las Vegas, Nevada 89119
     Telephone: 214-840-5333                              Telephone: 725-777-3000
     Facsimile: 214-840-5301                              Facsimile: 725-777-3112
     pneligan@neliganlaw.com                              ggarman@gtg.legal
     dbuncher@neliganlaw.com                              wnoall@gtg.legal
     jgaither@neliganlaw.com                              ghamm@gtg.legal

     COUNSEL FOR THE DEBTORS


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

 IN RE:                                            §                CHAPTER 11
                                                   §
 NATIONAL RIFLE ASSOCIATION                        §                CASE NO. 21-30085-hdh11
 OF AMERICA and SEA GIRT LLC,                      §
                                                   §
            DEBTORS1                               §                Jointly Administered


                                AMENDED NOTICE OF RESET HEARING
            PLEASE TAKE NOTICE that a hearing on the following pleadings has been reset for

 Thursday, March 9, 2021 at 1:30 p.m. Central Time before the Honorable Harlin D. Hale:

            1.       Debtors’ Emergency Motion For Authority To Continue Use Of Existing Cash
                     Management System, Maintain Existing Bank Accounts, Pay Certain Costs And
                     Fees Associated With Credit Card Transactions, And Continue Use Of Existing
                     Business Forms [Docket No. 5]; and

            2.       Debtors’ Motion for Waiver of the Requirements of Section 345(b) [Docket No.
                     78].




 1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
 Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


 AMENDED NOTICE OF HEARING                                                                              PAGE 1
 90529v1
Case 21-30085-hdh11 Doc 299 Filed 03/05/21           Entered 03/05/21 11:22:11        Page 2 of 12




           PLEASE TAKE FURTHER NOTICE that this hearing will be conducted by

 videoconference and teleconference via Webex. To access Judge Hale’s Courtroom for the

 hearing use the following link: https://us-courts.webex.com/meet/hale.        Parties wishing to

 participate via teleconference may dial-in at 1-650-479-3207, access code 476 420 189. Parties

 attending the hearing are requested to include their names on the Court’s electronic sign-in sheet

 located on Judge Hale’s web page under “Electronic Appearances” located at the following link:

 https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-hales-hearing-dates.          Parties

 should also review, prior to the hearing, the Webex Hearing Instructions attached hereto.


 Dated: March 5, 2021                         Respectfully submitted,

                                              /s/ Patrick J. Neligan, Jr.
                                              Patrick J. Neligan, Jr.
                                              State Bar. No. 14866000
                                              Douglas J. Buncher
                                              State Bar No. 03342700
                                              John D. Gaither
                                              State Bar No. 24055516
                                              NELIGAN, LLP
                                              325 North St. Paul, Suite 3600
                                              Dallas, Texas 75201
                                              Telephone: 214-840-5333
                                              Facsimile: 214-840-5301
                                              pneligan@neliganlaw.com
                                              dbuncher@neliganlaw.com
                                              jgaither@neliganlaw.com

                                              and

                                              Gregory E. Garman
                                              Nevada Bar No. 6654 (admitted pro hac vice)
                                              William M. Noall
                                              Nevada Bar No. 3549 (admitted pro hac vice)
                                              Gabrielle A. Hamm
                                              Texas Bar No. 24041047
                                              GARMAN TURNER GORDON LLP
                                              7251 Amigo Street, Suite 210
                                              Las Vegas, Nevada 89119


 AMENDED NOTICE OF HEARING                                                                   PAGE 2
 90529v1
Case 21-30085-hdh11 Doc 299 Filed 03/05/21              Entered 03/05/21 11:22:11       Page 3 of 12




                                                Telephone: 725-777-3000
                                                Facsimile: 725-777-3112
                                                ggarman@gtg.legal
                                                wnoall@gtg.legal
                                                ghamm@gtg.legal

                                                COUNSEL FOR THE DEBTORS



                                   CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on the 25th day of February 2021, a true and correct

 copy of the foregoing was served via first class U.S. mail on the parties named on the attached

 Master Service List.


                                                 /s/ John D. Gaither
                                                John D. Gaither




 AMENDED NOTICE OF HEARING                                                                   PAGE 3
 90529v1
    Case 21-30085-hdh11 Doc 299 Filed 03/05/21                  Entered 03/05/21 11:22:11        Page 4 of 12

                                  WebEx Hearing Instructions
                                          Judge Harlin D. Hale
Pursuant to General Order 2020-14 issued by the Court on May 20, 2020, all hearings before Judge Harlin D.
Hale are currently being conducted by WebEx videoconference unless ordered otherwise.

For WebEx Video Participation/Attendance:
Link:   https://us-courts.webex.com/meet/hale

For WebEx Telephonic Only Participation/Attendance:
Dial-In: 1-650-479-3207
Access code: 476 420 189

Participation/Attendance Requirements:
•       Counsel and other parties in interest who plan to actively participate in the hearing are encouraged to
        attend the hearing in the WebEx video mode using the WebEx video link above. Counsel and other
        parties in interest who will not be seeking to introduce any evidence at the hearing and who wish to
        attend the hearing in a telephonic only mode may attend the hearing in the WebEx telephonic-only
        mode using the WebEx dial-in and access code above.
•       Attendees should join the WebEx hearing at least 10 minutes prior to the hearing start time. Please be
        advised that a hearing may already be in progress. During hearings, participants are required to keep
        their lines on mute at all times that they are not addressing the Court or otherwise actively
        participating in the hearing. The Court reserves the right to disconnect or place on permanent
        mute any attendee that causes any disruption to the proceedings. For general information and tips
        with respect to WebEx participation and attendance, please see Clerk’s Notice 20-04:
        https://www.txnb.uscourts.gov/sites/txnb/files/hearings/Webex%20Information%20and%20Tips_0.pdf
•       Witnesses are required to attend the hearing in the WebEx video mode, and live testimony will
        only be accepted from witnesses who have the WebEx video function activated. Telephonic
        testimony without accompanying video will not be accepted by the Court. The Court may consider
        special requests for other appearance options on a case-by case-basis.
•       All WebEx hearing attendees are required to comply with Judge Hale’s Telephonic and
        Videoconference Hearing Policy (included within Judge Hale’s Judge-Specific Guidelines):
        https://www.txnb.uscourts.gov/content/judge-harlin-d-hale

Exhibit Requirements:
•       Any party intending to introduce documentary evidence at the hearing must file an exhibit list in the
        case with a true and correct copy of each designated exhibit filed as a separate, individual attachment
        thereto so that the Court and all participants have ready access to all designated exhibits.

Notice of Hearing Content and Filing Requirements:
IMPORTANT: For all hearings that will be conducted by WebEx only:
•       The Notice of Hearing filed in the case and served on parties in interest must: (1) provide notice that
        the hearing will be conducted by WebEx videoconference only, (2) provide notice of the above WebEx
        video participation/attendance link, and (3) attach a copy of these WebEx Hearing Instructions or
        provide notice that they may be obtained from Judge Hale’s hearing/calendar site:
        https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-hales-hearing-dates
•       When electronically filing the Notice of Hearing via CM/ECF select “at https://us-
        courts.webex.com/meet/hale” as the location of the hearing (note: this option appears immediately
        after the first set of Wichita Falls locations). Do not select Judge Hale’s Dallas courtroom as the
        location for the hearing.
Case 21-30085-hdh11 Doc 299 Filed 03/05/21                   Entered 03/05/21 11:22:11            Page 5 of 12
  CONNECTION INSTRUCTIONS FOR PARTICIPATING IN A WEBEX VIRTUAL HEARING
 The court will allow participation in a virtual hearing using either of the following two methods. Please
 connect at least 10 minutes prior to the hearing time. It is recommended that attorneys discuss the logistics
 of the WebEx appearance with their clients/witnesses at least 48 hours before the hearing.
 Option 1: Using the WebEx app on your smartphone, tablet, laptop, or desktop.
 Please connect using only one device. Using two or more devices may cause audio feedback issues.
 If using a phone or tablet for video, it should be set in a stationary position. Holding a phone or tablet in
 your hand while speaking does not yield a good video for the court.
 NOTE: If you are experiencing audio issues when using the WebEx application, you may use the “Call
 Me At” selection under “Audio Connection” to move just the audio portion of the WebEx conference to
 your telephone.
 Option 2: Call in via phone (audio only).
 Webex dial-in number: 1-650-479-3207 (access code: 476 420 189).

HELPFUL HINTS AND ETIQUETTE

 •   Please use the mute function when you are not speaking. Please be aware that sometimes the court
     mutes everyone when there is background noise. When you want to speak, make sure you are not on
     mute. Call-in users should dial *6 to unmute your line.

 •   Remember to state your name for the record each time before speaking and speak slowly and clearly
     so the Court can get a good record.

 •   Use headphones whenever possible, especially if using a desktop PC with external speakers. We have
     found that newer iPhones provide the best visual and audio feed – better than most desktop computers.
     If you are on a personal computer, headphones or earbuds are required for those who need to speak
     during the hearing.

 •   During examination, attorneys and witnesses should use a separate camera and microphone when
     possible. To avoid feedback, parties using separate devices must not be in the same room. The Court
     may consider special requests on a case-by-case basis.
 •   WebEx participants may use the "share" button to easily share their screen or document with the
     Court or other WebEx participants. Press “stop sharing” to remove the presentation from the meeting.

 •   When making an appearance from a vehicle, please park in a safe location with windows rolled up (to
     minimize background distraction and noise) and use a headset that is ear-to-phone (not the vehicle’s
     hands-free speaker-phone option).

 •   Suggestions for participating in a WebEx hearing from home: If you are having connectivity
     problems, turn off devices that may be using bandwidth on your home network. Devices or
     applications such as Facetime, Roku, streaming media players, video games, or large downloads can
     negatively impact the audio and video quality of the WebEx meeting.

 •   Participants are reminded that they should wear attire suitable for court.

 •   Participants who wish to test their WebEx connection or the share screen functionality in advance of
     the hearing may arrange a “practice run” by contacting the courtroom deputy.



EXHIBITS AND DEMONSTRATIVE AIDS
 Exhibits should be filed ahead of time by the date that they would normally be exchanged pursuant to our
 local rules using the "list (witness/exhibit/generic)" OR "notice (generic)” OR “Support/Supplemental
Case 21-30085-hdh11 Doc 299 Filed 03/05/21
 document” event in ECF.
                                                           Entered 03/05/21 11:22:11           Page 6 of 12

 Demonstrative aids and Power Points should also be filed prior to the hearing, if possible. If not, WebEx
 has the ability to allow you to share your screen, or a particular document, with everyone in the hearing. If
 these documents are admitted as exhibits, they would then have to be filed after the hearing.
 During the hearing, lawyers can refer to (and offer) their exhibits by referencing the exhibit’s docket
 number for the court and all to access. After the hearing, the court will create a Minute Entry reflecting
 which exhibits were admitted. You should consider emailing exhibits to witnesses ahead of time since they
 may not have access to PACER.
Case 21-30085-hdh11 Doc 299 Filed 03/05/21         Entered 03/05/21 11:22:11       Page 7 of 12




                           In re: Sea Girt LLC - Case No. 21-30080
               In re: National Rifle Association of America - Case No. 21-30085

                                   MASTER SERVICE LIST

                                    Debtor/Debtor’s Counsel


  National Rifle Association of America          Neligan LLP
  11250 Waples Mill Road                         Attn: Patrick J. Neligan
  Fairfax, VA 22030                                      Douglas J. Buncher
                                                         John D. Gaither
                                                 325 N. St. Paul, Suite 3600
                                                 Dallas, TX 75201
                                                 Email: pneligan@neliganlaw.com
                                                         dbuncher@neliganlaw.com
                                                         jgaither@neliganlaw.com
  Sea Girt LLC
  11250 Waples Mall Road
  Fairfax, VA 22030

                                          U.S. Trustee

  Office of the United States Trustee
  Attn: Lisa Young
  Earle Cabell Federal Building
  1100 Commerce Street, Room 976
  Dallas, TX 75242

                                        Secured Creditors

  Atlantic Union Bank
  Attn: Andrew Kalin
  1800 Robert Fulton Drive, Suite 100
  Reston, VA 20191
  Email: andrew.kalin@atlanticunionbank.com




 90324v1
Case 21-30085-hdh11 Doc 299 Filed 03/05/21       Entered 03/05/21 11:22:11     Page 8 of 12




                  Counsel For Official Committee of Unsecured Creditors


  Louis R. Strubeck, Jr.
  Kristian W. Gluck
  Scott P. Drake
  Laura L. Smith
  Nick Hendrix
  Norton Rose Fulbright US LLP
  2200 Ross Avenue, Suite 3600
  Dallas, TX 75201-7932
  louis.strubeck@nortonrosefulbright.com
  kristian.gluck@nortonrosefulbright.com
  laura.smith@nortonrosefulbright.com
  scott.drake@nortonrosefulbright.com
  nick.hendrix@nortonrosefulbright.com



                               20 Largest Unsecured Creditors

  Ackerman McQueen, Inc.                      Membership Marketing Partners LLC
  1601 Northwest Expressway                   11250 Waples Mill Road, Suite 310
  Oklahoma City, OK 73118-1438                Fairfax, VA 22030

  Gould Paper Corporation                     Infocision Management Corp.
  Attn: Warren Connor                         325 Springside Drive
  99 Park Avenue, 10th Floor                  Akron, OH 44333
  New York, NY 10016

  Under Wild Skies                            Valtim Incorporated
  c/o Dycio & Biggs                           P.O. Box 114
  10533 Main Street                           Forest, VA 24551
  Fairfax, VA 22030

  Quadgraphics                                Communications Corp of America
  N63W23075 Hwy. 74                           Attn: Ken Bentley
  Sussex, WI 53089                            13129 Airpark Drive, Suite 120
                                              Elkwood, VA 22718

  Membership Advisors Public REL              Salesforce.Com, Inc.
  11250 Waples Mill Road, Suite 310           One Mark St. – The Landmark, Suite 300
  Fairfax, VA 22030                           San Francisco, CA 94105

  Mercury Group                               Speedway Motorsports, Inc.
  1601 NW Expressway, Suite 1100              P.O. Box 600
  Oklahoma City, OK 73118                     Concord, NC 28026


 90324v1
Case 21-30085-hdh11 Doc 299 Filed 03/05/21          Entered 03/05/21 11:22:11      Page 9 of 12




  Image Direct Group LLC                         Google
  200 Monroe Avenue, Building 4                  1600 Amphitheatre Parkway
  Frederick, MD 21701                            Mountain View, CA 94043-1351

  TMA Direct, Inc.                               United Parcel Services
  12021 Sunset Hills Road, Suite 350             P.O. Box 7247-0244
  Manassas, VA 20109                             Philadelphia, PA 19170

  Membership Advisors Fund Raising               Stone River Gear, LLC
  11250 Waples Mill Road, Suite 310              P.O. Box 67
  Fairfax, VA 22030                              Bethel, CT 06801

  Krueger Associates, Inc.                       CDW Computer Centers, Inc.
  105 Commerce Drive                             P.O. Box 75723
  Aston, PA 19014                                Chicago, IL 60675

                                       Government Agencies


  Internal Revenue Service                       Office of Attorney General (NY)
  P.O. Box 7346                                  Attn: Letitia James
  Philadelphia, PA 19101-7346                    28 Liberty Street
                                                 New York, NY 10005

  Office of Attorney General (DC)                Office of Attorney General (TX)
  Attn: Karl A. Racine                           Attn: Ken Paxton
  441 Fourth St., N.W., Suite 600-South          P.O. Box 12548
  Washington, DC 20001                           Austin, TX 78711-2548

  Mahmooth A. Faheem
  Lori A. Butler
  Pension Benefit Guaranty Corporation
  1200 K NW
  Washington, DC 20005-4026
  mahmooth.faheem@pbgc.gov
  butler.lori@pbgc.gov
  efile@pbgc.gov

                                       Notice of Appearance


  Laurie A. Spindler                             G. Michael Gruber
  Linebarger Coggan Blair & Sampson, LLP         Dorsey & Whitney LLP
  2777 N. Stemmons Freeway, Suite 1000           300 Crescent Court, Suite 400
  Dallas, TX 75207                               Dallas, TX 75201
  dallas.bankruptcy@publicans.com                gruber.mike@dorsey.com



 90324v1
Case 21-30085-hdh11 Doc 299 Filed 03/05/21     Entered 03/05/21 11:22:11      Page 10 of 12




  Brian E. Mason                             H. Joseph Acosta
  Dorsey & Whitney LLP                       Dorsey & Whitney LLP
  300 Crescent Court, Suite 400              300 Crescent Court, Suite 400
  Dallas, TX 75201                           Dallas, TX 75201
  mason.brian@dorsey.com                     acosta.joseph@dorsey.com

  Natalie L. Arbaugh                         Thomas M. Buchanan
  Winston & Strawn LLP                       Matthew Saxon
  2121 N. Pearl Street, Suite 900            Winston & Strawn LLP
  Dallas, TX 75201                           1901 L St., N.W.
  narbaugh@winston.com                       Washington, DC 20036
                                             tbuchana@winston.com
                                             msaxon@winston.com

  David Neier                                Tara LeDay
  Winston & Strawn LLP                       McCreary, Veselka, Bragg & Allen, P.C.
  200 Park Avenue                            P.O. Box 1269
  New York, NY 10166-4193                    Round Rock, TX 78680
  dneier@winston.com                         tleday@mvbalaw.com

  Michael I. Baird                           Brandon R. Freud
  Pension Benefit Guaranty Corporation       Chuhak & Tecson, P.C.
  1200 K St. NW                              30 S. Wacker Drive, Suite 2600
  Washington, DC 20005-4026                  Chicago, IL 60606
  baird.michael@pbgc.gov                     bfreud@chuhak.com
  efile@pbgc.gov

  Gerritt M. Pronske                         James Sheehan
  Eric M. Van Horn                           Emily Stern
  Jason P. Kathman                           Monica Connell
  Spencer Fane LLP                           Office of Letitia James
  2200 Ross Avenue, Suite 4800 West          Attorney General for the State of New York
  Dallas, TX 75201                           28 Liberty Street
  gpronske@spencerfane.com                   New York, NY 10005
  ericvanhorn@spencerfane.com                james.sheehan@ag.ny.gov
  jkathman@spencerfane.com                   emily.stern@ag.ny.gov
                                             monica.connell@ag.ny.gov

  Mark Ralston                               Kevin T. White
  Fishman Jackson Ronquillo PLLC             Director – Legal
  Three Galleria Tower                       Quad/Graphics, Inc.
  13155 Noel Road, Suite 700                 601 Silveron Blvd., Suite 200
  Dallas, TX 75240                           Flower Mound, TX 75028
  mralston@fjrpllc.com                       ktwhite@quad.com




 90324v1
Case 21-30085-hdh11 Doc 299 Filed 03/05/21     Entered 03/05/21 11:22:11          Page 11 of 12




  Robert Lapowsky                            David W. Giattino
  Stevens & Lee, P.C.                        Stevens & Lee, P.C.
  620 Freedom Business Center, Suite 200     919 Market Street, Suite 1300
  King of Prussia, PA 19406                  Wilmington, DE 19801
  rl@stevenslee.com                          dwg@stevenslee.com

  Joe E. Marshall                            Duane M. Geck
  Marshall Law                               Donald H. Cram
  2626 Cole Avenue, Suite 300                Severson & Werson, P.C.
  Dallas, TX 75204                           One Embarcadero Center, Suite 2600
  jmarshall@marshalllaw.net                  San Francisco, CA 94111
                                             dmg@severson.com
                                             dhc@severson.com

  M. Jermaine Watson                         Judith W. Ross
  Joshua N. Eppich                           Ross & Smith, PC
  H. Brandon Jones                           700 North Pearl Street, Suite 1610
  Clay M. Taylor                             Dallas, TX 75201
  J. Robertson Clarke                        judith.ross@judithwross.com
  Bonds Ellis Eppich Schafer Jones LLP
  420 Throckmorton Street, Suite 1000
  Fort Worth, TX 76102
  jermaine.watson@bondsellis.com
  joshua@bondsellis.com
  clay.taylor@bondsellis.com
  brandon@bondsellis.com
  robbie.clarke@bondsellis.com

  Arthur A. Greenberg                        Nancy L. Alper
  G&B Law, LLP                               Senior Assistant Attorney General
  16000 Ventura Boulevard, Suite 100         Office of the Attorney General
  Encino, CA 91436-2730                      for the District of Columbia
  agreenberg@gblawllp.com                    400 Sixth Street, N.W., 9th Floor
                                             Washington, DC 20001
                                             nancy.alper@dc.gov

  Stephen G. Wilcox                          Catherine Jackson
  Wilcox Law, PLLC                           Assistant Attorney General
  P.O. Box 201849                            Office of the Attorney General for
  Arlington, TX 76006                        The District of Columbia
  swilcox@wilcoxlaw.com                      400 Sixth Street, N.W. 10th Floor
                                             Washington, DC 20001
                                             catherine.jackson@dc.gov




 90324v1
Case 21-30085-hdh11 Doc 299 Filed 03/05/21    Entered 03/05/21 11:22:11     Page 12 of 12




  Leonor Miranda                             David W. Parham
  Assistant Attorney General                 Akerman LLP
  Office of the Attorney General For         2001 Ross Avenue, Suite 3600
  The District of Columbia                   Dallas, TX 75201
  400 Sixth Street, N.W. 10th Floor          david.parham@akerman.com
  Washington, DC 20001
  leonor.miranda@dc.gov

  D. Brett Marks                             Walter A. Herring
  Akerman LLP                                Robert Blackwell
  201 East Olas Blvd., Suite 1800            Blackwell, Blackburn, Herring & Singer LLP
  Fort Lauderdale, FL 33301                  7557 Rambler Road, Suite 1450
  brett.marks@akerman.com                    Dallas, TX 75231
                                             wherring@bbhsllp.com
                                             bblackwell@bbhsllp.com

  Heather M. Crockett
  Deputy Attorney General
  Indiana Office of Attorney General
  302 W. Washington St., IGCS – 5th Floor
  Indianapolis, IN 46204
  heather.crockett@atg.in.gov




 90324v1
